COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO. 2-06-049-CV
 
 
DRS. ALIMADAD JATOI AND                                              APPELLANTS
ALCINA
JATOI                                                                                    
                                                   V.
 
WM FINANCIAL SERVICES, INC.                                            APPELLEES
AND
RICHARD L. GOINS                                                                       
 
                                              ------------
 
           FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Doctors
Alimadad Jatoi and Alcina Jatoi are attempting to appeal the trial court=s order confirming an arbitration award for WM Financial
Services, Inc. and Richard L. Goins. 
The trial court signed its order on October 24, 2005, and appellants
filed a motion for new trial on November 23, 2005; therefore, their notice of
appeal was due January 23, 2006.[2]  Appellants did not file their notice of
appeal until February 13, 2006. 
Consequently, we lack jurisdiction over the appeal.[3]
We
informed appellants by letter of our concern that we lack jurisdiction over
their appeal.  In their response,
appellants contend that their appeal is timely because they filed their notice
of appeal within thirty days of January 13, 2006, the date the trial court
overruled their motion for new trial.  But a motion for new trial does not
extend the deadline for filing a notice of appeal unless the trial court
modifies, corrects, or reforms its judgment as a result of the motion.[4]
In this case, the trial court did not modify, correct, or reform its order, but
simply denied appellants= motion for new trial.  Accordingly, appellants= filing of their notice of appeal on February 13 did not
vest this court with jurisdiction over their appeal.[5]  We dismiss the appeal for want of
jurisdiction.[6]
 
PER CURIAM
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED:  March 23, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Tex.
R. App. P. 26.1(a).


[3]See Tex.
R. App. P. 25.1(a)-(b).


[4]See Tex.
R. Civ. P. 329b(h); Tex. R. App.
P. 4.3; Lane Bank Equip. Co. v. Smith S. Equip., Inc., 10 S.W.3d
308, 313 (Tex. 2000).


[5]See Tex.
R. App. P. 25.1(b), 26.1(a).


[6]Tex. R.
App. P. 42.3(a).